FILED IN
                                                                                                   1st COURT OF APPEALS
                                                                                                       HOUSTON, TEXAS
                                                                                                   5/22/2015 10:27:42 AM
                                                         John D. Kinard                            CHRISTOPHER A. PRINE
                                                                                                            Clerk
                                                           DISTRICT CLERK
                                                 GALVESTON COUNTY, TEXAS

May 22, 2015

First Court of Appeals
Christopher A Prine Clerk of Court
301 Fannin, 2nd floor
Houston, TX 77002-2066

                                            NOTICE OF ASSIGNMENT ON APPEAL

IN RE: Cause No. 14-CV-1206, Styled Jose Martinez vs. University of Texas Medical Branch- Filed in 405th District Court
of Galveston County, Texas

Dear Clerk:

Please find enclosed a copy of the notice of appeal filed in the above case. This case is assigned to the 1st Court of Appeals,
Houston, Texas.

Please note the following information:
Date of Appealable Order or Judgment: February 25, 2015
Notice of Appeal: May 21, 2015
Motion for New Trial filed: March 30, 2015
Request for Finding of Facts and Conclusions of Law filed: None
Trial Judge: Michelle Slaughter
Court Reporter: Cylena Korkmas

Request is hereby made that all parties immediately file any designation of material to be included in the Clerk’s record.
Any Motions for Extension of Time to file the record on appeal must be filed directly with the Court of Appeals A copy of this
assignment letter is being mailed to all counsel of record. Please file mark the additional copy of this letter and return the same to
my office.

Sincerely,

John D. Kinard
 District Clerk
Galveston County, Texas

By: /s/ Shailja Dixit, Deputy
               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                           Phone (409) 766‐2424 Fax (409) 766‐2292 

 

 
Copy sent to




Jose Martinez, Pro Se
TDCJ-ID #1678508
Wayne Scott Unit
6999 Retrieve
Angleton, TX 77515




Kyle Smith
Attorney for UTMB
P. O. Box 12548, Capitol Station
Austin, TX 78711
 

 

 

 

Cylena Korkmas, Court Reporter
Hand-Delivered 




               600 59th Street, Room 4001, Galveston County Justice Center, Galveston, Texas 77551‐2388 

                                      Phone (409) 766‐2424 Fax (409) 766‐2292